DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 was filed after the mailing date of the Notice of Allowance on 12/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed invention is Lee et al. (US-20050171911-A1) in view of Raleigh et al. (US-20140248852-A1).

Regarding claim 1, Lee et al. teach. A method of operating a mobile device, comprising:
determining, by a processor in a secure portion of the mobile device (Lee [0033] each of the electronic equipments 4 incorporates .. a processor unit 42), whether a non-volatile indication allocated to lender binding has been set (Lee [0002] generating an encrypted authorization code associated with a lease contract); 
querying, by the processor, a payment server associated with a lender of the mobile device (Lee [0036] a system 3 used by the lessor) to determine a next payment due date (Lee [0036] how the lessor manages a plurality of the leased electronic equipments 4 .. generate an encrypted authorization access code .. The authorization code contains a contract starting date and an equipment disable date. Note: The next payment due date is interpreted as the equipment disable date of Lee since Lee [0033] teaches allowing the user to extend or renew the lease contract before the disable date and renewal requires payment (Lee [0033] allows the lessee to input another encrypted authorization code associated with an extension or renewal of the lease contract) in response to determining that the non-volatile indication allocated to lender binding has been set (Lee [0036] authorization code associated with the lease contract); 
selecting, by the processor, an operating mode for the mobile device based on a difference between the next payment due date and a current date (Lee [0033] when the current activation date is within the reminder period, the processor unit 42 enables the display unit 44 to display a message to indicate that the lease contract is about to expire); and 
operating the mobile device in the selected operating mode for a period of time (Lee [0036] operation of the electronic equipment 4 is enabled during an equipment enable period).
Lee et al. do not teach
monitoring daily usage of software applications on the mobile device; 
determining one or more frequently user software applications on the mobile device based on the daily usage of the software applications on the mobile device; and
selecting one of a plurality of progressively more stringent operating modes, wherein at least one of the plurality of progressively more stringent operating modes disables or restricts at least one frequently used of the determined one or more frequently user software application applications on the mobile device.
  In a similar endeavor, Raleigh et al. teach
monitoring daily usage of software applications on the mobile device (Raleigh [0310] the policy control agent 1692 receives service usage information from the service monitor agent 1696 to evaluate service usage history); 
determining one or more frequently user software applications on the mobile device (Raleigh [0311] identify the highest traffic usage applications) based on the daily usage of the software applications on the mobile device (Raleigh [0310] the policy control agent 1692 receives service usage information from the service monitor agent 1696 to evaluate service usage history); and
disables or restricts at least one of the determined one or more frequently user software applications on the mobile device (Raleigh [0311] controlling down usage on the most aggressive service usage elements or service activities.. reduce traffic speed just for the highest usage applications).
 However, the combination of Lee et al. and Raleigh et al. fails to teach
selecting, by the processor, one of a plurality of progressively more stringent operating modes for the mobile device based on a difference between the next payment due date and a current date, wherein at least one of the plurality of progressively more stringent operating modes disables or restricts at least one frequently used of the determined one or more frequently user software application applications on the mobile device” in combination with the other limitations of claim1. Therefore, claim 1 is allowable. Independent Claims 17 and 25 are allowable for the same reason of allowing claim 1. Dependent claims 2-16 are allowable for depending from claim 1. Dependent claims 18-24 are allowable for depending from claim 17. Dependent claims 25-30 are allowable for depending from claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID M ELNOUBI/Examiner, Art Unit 2644